ITEMID: 001-118393
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF VYERENTSOV v. UKRAINE
IMPORTANCE: 2
CONCLUSION: Remainder inadmissible;Violation of Article 11 - Freedom of assembly and association (Article 11-1 - Freedom of peaceful assembly);Violation of Article 7 - No punishment without law (Article 7-1 - Nulla poena sine lege;Nullum crimen sine lege);Violation of Article 6+6-3-b - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing;Article 6-3-b - Adequate facilities;Adequate time) (Article 6-3-b - Adequate facilities;Adequate time;Article 6 - Right to a fair trial);Violation of Article 6+6-3-c - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing;Article 6-3-c - Defence through legal assistance) (Article 6-3-c - Defence through legal assistance;Article 6 - Right to a fair trial);Violation of Article 6+6-3-d - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing;Article 6-3-d - Examination of witnesses) (Article 6-3-d - Examination of witnesses;Article 6 - Right to a fair trial);Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing);Respondent State to take measures of a general character (Article 46-2 - Legislative amendments);Non-pecuniary damage - award
JUDGES: Aleš Pejchal;André Potocki;Angelika Nußberger;Ganna Yudkivska;Mark Villiger;Paul Lemmens
TEXT: 5. The applicant was born in 1973 and lives in Lviv.
6. On 17 August 2010 the applicant notified the Lviv City Mayor on behalf of a local human-rights NGO, “Vartovi zakonu”, of its intention to hold a demonstration every Tuesday from 10.30 a.m. to 1 p.m. near the building of the Lviv Regional Prosecutor’s Office during the period between 17 August 2010 and 1 January 2011. The aim of the demonstration was to draw attention to the issue of corruption in the prosecution service. The number of possible participants was declared as up to fifty persons. There is no information as to whether any such demonstration was held prior to 12 October 2010 (see below).
7. On 5 October 2010 the Executive Committee of the Lviv City Council lodged a claim with the Lviv Administrative Court seeking to restrict the demonstration announced by the applicant. On 6 October 2010 the court left the above claim without consideration as being submitted too late. The Executive Committee resubmitted its claim on 11 October with a request for renewal of the time-limit for lodging the claim. The same day the court allowed the request and accepted the claim for examination.
8. On Tuesday 12 October 2010, further to his previous announcement of 17 August 2010, the applicant informed the City Council about the demonstration to be held on that particular day. He thus organised a peaceful demonstration near the Lviv Regional Prosecutor’s Office later that day between 11.30 a.m. and 12.40 a.m. About twenty-five persons took part. They were standing on the pavement in front of the building of the Prosecutor’s Office when the police told them that they should remain at a distance of five metres from the building. That would have forced the demonstrators to stand in the road and obstruct the traffic. After some discussion with the police, they crossed the road and stood on a lawn on the opposite side. The police, however, told the demonstrators that they could not stand on the lawn and should move away, which meant standing in the road again and obstructing the traffic, causing temporary traffic-jams.
9. Immediately afterwards, the applicant was called aside by two police officers. They grabbed his arms and took him in the direction of the nearby police station. Some of the demonstrators requested the officers to show them their identification and started filming the incident; the officers then let the applicant go.
10. On 13 October 2010 the Lviv Regional Administrative Court granted a request by the Executive Committee of the Lviv City Council to prohibit the holding of the pre-announced demonstrations by the applicant’s NGO as from 19 October 2010. The decision was appealed against.
11. According to the applicant, on the same day he was invited to the police station on the pretext that he had failed to appear at a court hearing to which he had been summoned. Upon his arrival at the Galytskyy District Police Station at about 5 p.m., the police accused the applicant of having committed the administrative offences of malicious disobedience to a lawful order by the police and of breaching the procedure for organising and holding a demonstration on 12 October. Between 10 p.m. and 11 p.m. the police drew up reports on those administrative offences. The applicant telephoned his lawyer, but the latter was not allowed onto the premises of the police station. At 11 p.m. the applicant was placed in a cell, where he remained without food until 3 p.m. on the next day, 14 October 2010.
12. On 14 October 2010, before taking him to the court, the police drew up anew the reports on the administrative offences of malicious disobedience to a lawful order by the police and of breaching the procedure for organising and holding a demonstration. In their reports they referred to provisions of the Code on Administrative Offences and to the procedure for organising and holding meetings, rallies, street marches and demonstrations in the city of Lviv (see paragraphs 21 and 28 to 30 below). The reports were signed by the applicant.
13. At 3 p.m. the applicant was taken to the Galytskyy District Court. He had no opportunity to study the case-file materials before the court hearing. During the hearing, the court rejected the applicant’s request to be represented by the lawyer of his choosing on the ground that the applicant was a human-rights defender and could defend himself. The applicant’s request to summon and question witnesses and examine a video made during the events of 12 October 2010 was also rejected by the court.
14. By a decision of the same day, the court found the applicant guilty of committing the administrative offences of malicious disobedience to a lawful order by the police, and of breaching the procedure for organising and holding a demonstration. The court noted that the applicant had held a street march without the permission of the Lviv City Council and had ignored the lawful demands of the police to stop breaching the peace. He also refused to follow the police to their station but instead called the participants in the demonstration, who shouted and threatened the officers. The applicant denied all accusations. Having heard the applicant and examined the case-file materials, the court concluded that the applicant’s testimony was refuted by the written reports of the police officers and the traffic police officers. The court noted that the said reports had been drawn up correctly and therefore had to be taken into account. It sentenced the applicant to three days of administrative detention starting from 6 p.m. on 14 October 2010 with reference to the relevant provisions of the Code on Administrative Offences.
15. At around 6 p.m. on 17 October 2010 the applicant was released.
16. On 18 October 2010 the applicant appealed against the court’s decision of 14 October 2010. In his appeal, he complained that he had been found guilty even though he had not committed the alleged offences. He noted that under Article 39 of the Constitution a demonstration could be held subject to notifying the authorities and any restrictions on holding one could be imposed only by a court; no permission had therefore been required. He also noted that he had notified the City Council twice about the gathering in question and at the time it was held there had been no court decision prohibiting it. Therefore, he considered that he had organised the gathering of 12 October 2010 lawfully and the conclusions of the first-instance court that he had “held a meeting without permission of the City Council” had not been based on law as no such permission was required by domestic law. He further challenged the conclusion of the police that he had notified the authorities about the event only a few hours in advance, claiming that he had already done so on 17 August 2010. Furthermore, in his opinion, even the requirement of notification two days in advance, which had been established by the procedure for organising and holding meetings, rallies, street marches and demonstrations in the city of Lviv and to which the police referred in their reports on administrative offences, was not based on law, as the Constitutional Court in its decision of 19 April 2001 had decided that the procedure for such notification had to be a matter for legislative regulation.
17. The applicant further maintained in his appeal that, in the absence of any lawful restrictions on holding a demonstration, demands by the police to stop such an event could not be considered lawful and the law did not provide for liability for disobeying unlawful demands of police officers. He finally complained that the first-instance court had violated his right to defend himself as it had refused to allow his lawyer to appear in the case on the ground that the applicant was a human-rights defender and therefore able to defend his rights himself.
18. In a supplement to his appeal of 27 October 2010, the applicant complained that his punishment violated Article 11 of the Convention. Referring to provisions of Article 6 §§ 1 and 3 (b-d) of the Convention, he further complained that his right to defend himself had been violated, and that the first-instance court had refused to question the witnesses and to examine a video record of the peaceful demonstration.
19. On 27 October 2010 the Lviv Regional Court of Appeal examined the applicant’s appeal in the presence of the applicant and his lawyer and rejected it. It summarised the findings of the first-instance court and the arguments of the applicant’s appeal. The court noted that the findings of the first-instance court as to the applicant’’s opinion, were confirmed by the police reports and other explanations and evidence. In reply to the applicant’s arguments to the effect that there had been no corpus delicti in his actions, the Court of Appeal noted that they should be disregarded, because they were refuted by the body of evidence in the case, without elaborating further on that point. The court referred in its decision to the relevant provisions of the Code on Administrative Offences.
20. The relevant provisions of the Constitution read, in so far as relevant, as follows:
“Human and citizens’ rights and freedoms affirmed by this Constitution are not exhaustive.
Constitutional rights and freedoms are guaranteed and shall not be abolished.
The content and scope of existing rights and freedoms shall not be diminished by the enactment of new laws or the amendment of laws that are in force.”
“Citizens have the right to assemble peacefully without arms and to hold meetings, rallies, marches and demonstrations, after notifying the executive authorities and bodies of local self-government beforehand.
Restrictions on the exercise of this right may be established by a court in accordance with the law − in the interests of national security and public order only − for the purpose of preventing disturbances or crimes, protecting the health of the population, or protecting the rights and freedoms of other persons.
“The following are determined exclusively by the laws of Ukraine:
(1) human and citizens’ rights and freedoms; the guarantees of these rights and freedoms; the main duties of the citizen ...”
“1. Laws and other normative acts enacted prior to the entry into force of this Constitution shall apply in so far as they do not conflict with the Constitution of Ukraine...”
21. The relevant provisions of the Code read, in so far as relevant, as follows:
“Malicious disobedience to a lawful order or demand by a police officer who is carrying out his official duties ... shall be punishable by a fine of between eight and fifteen times the minimum monthly wage, or by correctional labour of between one and ’s character these measures are found to be insufficient, by administrative detention of up to fifteen days.”
“A breach of the procedure for organising and holding meetings, rallies, street marches and demonstrations shall be punishable by a reprimand or by a fine of between ten and twenty-five times the minimum monthly wage.
The same actions committed within a year of the application of administrative penalties or by the organiser of the meeting, rally, street procession or demonstration shall be punishable by a fine of between twenty and one hundred times the minimum monthly wage, or by correctional labour of one to two months, with a deduction of 20% of earnings; or by administrative detention of up to fifteen days.”
“The provision by officials of premises, transport, or technical means, or the creating of other conditions for the organisation and holding of meetings, rallies, street marches and demonstrations, in violation of the established procedure, shall be punishable by a fine of between twenty and one hundred times the minimum monthly wage.”
22. Paragraph 1 of Article 268 of the Code provides, inter alia, for the following rights in respect of a person whose administrative liability is engaged:
“A person whose administrative liability is engaged shall be entitled to study the case materials, to give explanations, to present evidence, to make requests, and to have the assistance of a lawyer ... during the examination of the case ...”
23. The right to a lawyer in administrative offence proceedings is further guaranteed by Article 271 of the Code.
24. According to Article 294 of the Code, a court resolution concerning an administrative offence could be appealed against. The relevant part of the Article provides as to the appellate court’s competence as follows:
“A court of appeal shall review the case within the scope of the appeal. The court of appeal is not limited to arguments of the appeal if incorrect application of substantive law or violation of procedural norms has been established during the hearing. The court of appeal can examine new pieces of evidence which have not been examined before, if it finds that the failure to present them to the local court was justified or that the local court rejected them without good reason.”
25. The Decree lays down the procedure for seeking and granting permission to organise and hold meetings, rallies, street marches and demonstrations. The Decree provides inter alia as follows:
“The Constitution of the USSR, according to the interests of the people and for the strengthening and development of the socialist system, guarantees to the citizens of the USSR the freedom to hold meetings, rallies, street marches and demonstrations. Exercise of these political freedoms shall be ensured to the working people and their organisations by providing them with public buildings, streets, squares and other places ...
1. An application to hold a meeting, rally, street procession or demonstration shall be submitted to the executive committee of the appropriate local Soviet of people’s deputies...
2. An application to hold a meeting, rally, street procession or demonstration shall be submitted in writing no later than ten days before the planned date of the event in question...
3. The executive committee of the Soviet of people’s deputies shall examine the application and notify the representatives (organisers) of its decision no later than five days prior to the date of the event mentioned in the application...
...
6. The executive committee of the Soviet of people’s deputies shall ban a meeting, rally, street procession or demonstration if the goal of the event in question is contrary to the Constitution of the USSR, the Constitutions of the Republics of the Union or of the autonomous republics or poses a threat to the public order and safety of citizens.”
26. By enacting this Law, the Supreme Soviet of the USSR approved a number of Decrees of the Presidium, including the above-mentioned Decree of 28 July 1988.
27. The Resolution provides in particular:
“ ... before the relevant legislation of Ukraine is enacted, the legislation of the USSR shall be applicable within the territory of the republic in respect of issues that have not been regulated by the legislation of Ukraine and in so far as they do not contravene the Constitution and legislation of Ukraine.”
28. This decision introduced the procedure for organising peaceful gatherings in the city of Lviv. According to that decision, the freedom of assembly was guaranteed, but could be restricted by a court for considerations of public health, prevention of crime and disorder and protection of the rights of others. To restrict such a gathering, the Executive Council could apply to a court. Item 7 of the procedure provided that notification about a planned gathering had to be given at least two working days prior to the date on which it was to be held.
29. Item 14 of the procedure specified that gatherings could not be held in the road (except street marches and demonstrations), on lawns and flower beds, or in front of the central entrance (not closer than seven metres) and other entrances of administrative buildings. Nor could they be held in case of non-compliance with sanitary norms. Item 16 of the procedure specified that holding a gathering in breach of any of the restrictions imposed by item 14 should be considered a breach of the peace and should engage liability under the law. Item 15 further provided that the organisers should be responsible for ensuring public order during a gathering. Item 20 further provided that the authorities could apply to a court for the purpose of establishing the liability of persons responsible for breaching the procedure.
30. On 1 June 2011 the Lviv City Council annulled the decision of 16 April 2004 of its Executive Committee and ordered a new procedure on the holding of such gatherings to be drawn up.
31. In its decision the Constitutional Court held inter alia:
“1. ... the Ministry of the Interior of Ukraine applied to the Constitutional Court of Ukraine for an official interpretation of the provisions of Article 39 of the Constitution of Ukraine regarding timely notification to executive authorities or bodies of local self-government of planned meetings, rallies, marches or demonstrations.
In this constitutional application it is noted that, under Article 39 of the Constitution of Ukraine, citizens have the right to assemble peacefully without arms and to hold meetings, rallies, marches or demonstrations following prior notification to the executive authorities or bodies of local self-government. However, it is stressed that the current legislation of Ukraine does not provide for a specific time-limit within which the executive authorities or bodies of local self-government are to be notified about such actions...
... the Constitutional Court holds as follows:
1. The provisions of the first part of Article 39 of the Constitution of Ukraine on the timely notification to the executive authorities or bodies of local self-government about planned meetings, rallies, marches or demonstrations relevant to this constitutional application shall be understood to mean that where the organisers of such peaceful gatherings are planning to hold such an event they must inform the above-mentioned authorities in advance, that is, within a reasonable time prior to the date of the planned event. These time-limits should not restrict the right of citizens under Article 39 of the Constitution of Ukraine, but should serve as a guarantee of this right and at the same time should provide the relevant executive authorities or bodies of local self-government with an opportunity to take measures to ensure that citizens may freely hold meetings, rallies, marches and demonstrations and to protect public order and the rights and freedoms of others.
Specifying the exact deadlines for timely notification with regard to the particularities of [different] forms of peaceful assembly, the number of participants, the venue, at what time the event is to be held, and so on, is a matter for legislative regulation ...”
32. In its review the Supreme Court noted inter alia as follows:
“... No legislation has been enacted in Ukraine establishing a mechanism for fulfilling the right to freedom of peaceful assembly. According to the Resolution of the Verkhovna Rada of Ukraine of 12 September 1991 no. 1545-XII on temporary application of certain legislative acts of the Soviet Union, the normative acts of the USSR remain in force, applying in order of legal rank, for example, the Decree of the Presidium of the Supreme Soviet of the USSR of 28 July 1988 on the procedure for organising and holding meetings, rallies, street marches and demonstrations in the USSR ...”
33. The note mentioned, inter alia, as follows:
“...The legislation of Ukraine does not currently have a special law regulating public relations in the sphere of peaceful assembly. One of the urgent problems to be settled by such a law is the time-limits for notifying the authorities of a planned peaceful gathering in order to ensure that it is held in safe conditions. Article 39 of the Constitution of Ukraine, while providing that the executive authorities or bodies of local self-government must be notified in a timely manner that a peaceful gathering is to be held, does not establish specific deadlines for such notification. The uncertainty of this matter results in the relevant constitutional norm being applied inconsistently and thus requires legal regulation ...
... The judicial practice contains instances of cases restricting the right to peaceful assembly being decided on the basis of the procedure for organising and holding meetings, rallies, street marches and demonstrations laid down by the Decree of the Presidium of the Supreme Soviet of the USSR of 28 July 1988 No. 9306-XI on the procedure for organisation and holding of meetings, rallies, street marches and demonstrations in the USSR. This approach is incorrect.
Since the norms of this Decree establish the procedure for authorising (registering) peaceful assembly and empower the authorities and bodies of local self-governments to ban such events, whereas the norms of the Constitution of Ukraine provide for a procedure whereby the authorities are notified that a gathering is to be held and provides that only the courts have power to ban a peaceful gathering, the above-mentioned legal act should not be applied by courts when deciding such cases ...”
34. In the judgment of the Babushkinsky District Court of Dnipropetrovsk of 30 March 2007 in the case of S. v. the Executive Committee of the Dnipropetrovsk City Council concerning the adoption of regulations on holding mass events in the city of Dnipropetrovsk, the court held, inter alia, that the procedures for exercising the right to freedom of assembly and the procedures and grounds for restricting the right were not regulated by Ukrainian legislation and therefore the Council had no grounds for adopting the impugned regulation, which would interfere with the rights of citizens.
35. In another case the Kyiv Administrative Court, in a judgment of 29 November 2011, restricted the right of several NGOs and private persons to hold a demonstration on account, in particular, of their failure to notify the Kyiv City State Administration of their intention ten days in advance. The court referred to the 1988 Decree. The participants appealed against that judgment. On 16 May 2012 the Kyiv Administrative Court of Appeal quashed the judgment of the first-instance court. In its decision the Court of Appeal noted that the 1988 Decree conflicted with the Constitution as it required the organisers to seek permission to hold a demonstration and authorised the executive authorities to ban such an event, whereas Article 39 of the Constitution provided that the authorities should be notified that a demonstration was being planned, and empowered only the judicial authorities to place restrictions on the organisation thereof. It also noted that in its decision of 19 April 2001 (see paragraph 31 above) the Constitutional Court had not referred to the 1988 Decree as a normative act which should apply in Ukraine to the legal relations under consideration. The court also noted that the file contained no documents proving that notification about the demonstration less than 10 days in advance had not allowed the police to ensure public order during the demonstration and that the holding of such an event could create a real risk of riots or crimes or endanger the health of the population and imperil the rights and freedoms of others. It concluded that the judgment of the first-instance court was incompatible with Article 39 of the Constitution and Article 11 of the Convention.
36. In another case the Kyiv Administrative Court of Appeal, in a decision of 11 October 2012, quashed the judgment of the Kyiv Administrative Court, which had restricted the freedom of peaceful assembly in respect of a number of political and non-governmental organisations upon an application by the Kyiv City State Administration. In its decision the Administrative Court of Appeal noted that, in deciding the case, the first-instance court had had regard to the provisions of the 1988 Decree, whereas since 1996 the question of holding peaceful gatherings had been regulated by the Constitution. The court further stated that the 1988 Decree conflicted with the Constitution as it provided for a procedure for seeking permission to hold a demonstration and that the Decree concerned the holding of such events in a non-existent country (“the USSR”), regulated relations between the citizens of the USSR and the executive committees of the Soviets of People’s Deputies, and considered demonstrations on the basis of their compatibility with the Constitution of the USSR, the constitutions of the union and the autonomous republics, that is, non-existent constitutions of non-existent subjects. The court also noted that under the Ukrainian Constitution human rights and freedoms, and the relevant safeguards, could be defined only by the laws of Ukraine.
37. According to the Ukrainian Helsinki Human Rights Union in 2012 the Ukrainian authorities sought to restrict peaceful gatherings in 358 cases and in 90% of the cases they succeeded.
38. At the request of a Ukrainian MP, the Ministry of Justice sent an information letter to an NGO in Kyiv. The text of this letter can be found on the official website of the Ukrainian Parliament.
39. The relevant parts of the letter read as follows:
“... It should be noted that the current legislation on the organisation and holding of peaceful demonstrations is not perfect. For example, today the organisation and conduct of peaceful demonstrations is regulated by the Decree of the Presidium of the Supreme Soviet of the USSR of 28 July 1988 N 9306 on the organisation and holding of meetings, rallies, street marches and demonstrations in the USSR (hereinafter – “the Decree”) which, in accordance with paragraph 1 of Chapter XV - Transitional Provisions of the Constitution of Ukraine − is effective in so far as it does not contradict the Constitution of Ukraine. The above Decree defined, in particular, which persons were authorised to contact the executive bodies of village, settlement and town councils to notify them of proposed peaceful demonstrations; requirements for the content of such notifications; requirements for the executive bodies of village, settlement and town councils in ensuring conditions for the holding of a peaceful demonstration; etc.
Thus, the requirements as to the organisation and holding of peaceful demonstrations, the time-limit for notification to be given to executive or local government bodies, the documents to be attached to the application for holding the event, etc. are currently not regulated by law ...
... Given the inadequacy of the current state of the legal regulation of the procedure for the organisation and conduct of peaceful demonstrations, which results in problems in the application of law, since the legal norms are not formulated with sufficient clarity and are subject to ambiguous interpretation by those wishing to have recourse to them (including bodies of local government), only legislative regulation of the procedure for organising and holding such demonstrations will eliminate the negative practices that have arisen.
Because of the need for legislative support for the practical application of the aforesaid right defined by Article 39 of the Constitution of Ukraine - to assemble peacefully without arms and to hold meetings, rallies, demonstrations, pickets and marches - the Ministry of Justice has drafted the Law of Ukraine on the organisation and conduct of peaceful demonstrations, which was submitted by the Government of Ukraine to the Verkhovna Rada of Ukraine (registration N 2450 from 6 May 2008) and was approved by the Parliament on its first reading on 3 June 2009 ...”
40. The draft law mentioned in the letter is currently awaiting its second reading in Parliament.
41. The Guidelines provide in so far as relevant as follows:
“1. Advance notice. The legal provisions concerning advance notice should require a notice of intent rather than a request for permission. The notification process should not be onerous or bureaucratic. The period of notice should not be unnecessarily lengthy, but should still allow adequate time prior to the notified date of the assembly for the relevant state authorities to plan and prepare for the event, and for the completion of an expeditious appeal to a tribunal or court should the legality of any restrictions imposed be challenged. If the authorities do not promptly present any objections to a notification, the organizers of a public assembly should be able to proceed with the planned activity in accordance with the terms notified and without restriction.”
“ ...
The legal framework
7. Regulating freedom of assembly in domestic law. Freedom of peaceful assembly should be accorded constitutional protection that ought to contain, at a minimum, a positive statement of both the right and the obligation to safeguard it. There should also be a constitutional provision that guarantees fair procedures in the determination of the rights contained therein. Constitutional provisions, however, cannot provide for specific details or procedures. As such, general constitutional provisions can be abused and, of themselves, afford unduly wide discretion to the authorities.
...
9. Domestic laws regulating freedom of assembly must be consistent with the international instruments ratified by that state, and the legitimacy of domestic laws will be judged accordingly. Domestic laws must also be interpreted and implemented in conformity with the relevant international and regional jurisprudence.
“ ...
Legality
30. Any restrictions imposed must have a formal basis in primary law. The law itself must be sufficiently precise to enable an individual to assess whether or not his or her conduct would be in breach of the law, and to foresee what the consequences of such breaches would likely be. The incorporation of clear definitions in domestic legislation is vital to ensuring that the law remains easy to understand and to apply, and that regulation does not encroach upon activities that ought not to be regulated. Definitions should therefore be neither too elaborate nor too broad.”
“ ...
Advance notification
91. It is common for the regulatory authority to require advance written notice of public assemblies. Such a requirement is justified by the state’s positive duty to put in place any necessary arrangements to facilitate freedom of assembly and protect public order, public safety, and the rights and freedom of others. The UN Human Rights Committee has held that a requirement to give notice, while a de facto restriction on freedom of assembly, is compatible with the permitted limitations laid down in Article 21 of the ICCPR. Similarly, the European Commission on Human Rights, in Rassemblement Jurassien (1979), stated that: “Such a procedure is in keeping with the requirements of Article 11(1), if only in order that the authorities may be in a position to ensure the peaceful nature of the meeting, and accordingly does not as such constitute interference with the exercise of the right.”
92. The notification process should not be onerous or bureaucratic, as this would undermine the freedom of assembly by discouraging those who might wish to hold an assembly. Furthermore, individual demonstrators should not be required to provide advance notification to the authorities of their intention to demonstrate. Where a lone demonstrator is joined by another or others, then the event should be treated as a spontaneous assembly...
93. The period of notice should not be unnecessarily lengthy (normally no more than a few days), but should still allow adequate time prior to the notified date of the assembly for the relevant state authorities to plan and prepare for the event (deploy police officers, equipment, etc.), for the regulatory body to give a prompt official response to the initial notification, and for the completion of an expeditious appeal to a tribunal or court should the legality of any restrictions imposed be challenged.
94. The official receiving the notice should issue a receipt explicitly confirming that the organizers of the assembly are in compliance with the applicable notice requirements. The notice should also be communicated immediately to all state organs involved in the regulatory process, including the relevant police authorities.
Notification, not authorization
95. Legal provisions concerning advance notice should require a notice of intent rather than a request for permission. Although lawful in several jurisdictions, a permit requirement accords insufficient value to both the fundamental freedom to assemble and to the corresponding principle that everything not regulated by law should be presumed to be lawful. Those countries where a permit is required are encouraged to amend domestic legislation so as to require notification only. It is significant that, in a number of jurisdictions, permit procedures have been declared unconstitutional. Any permit system must clearly prescribe in law the criteria for issuance of a permit. In addition, the criteria should be confined to considerations of time, place, and manner, and should not provide a basis for content-based regulation.
96. If the authorities do not respond promptly to a notification, the organizers of a public assembly may proceed with the activities according to the terms notified without restriction. Even in countries where authorization rather than notification is still required, authorization should be presumed granted if a response is not given within a reasonable time.”
42. At its 64th plenary session (21-22 October 2005) the European Commission for Democracy through Law (the Venice Commission) adopted an opinion interpreting the OSCE/ODIHR guidelines on drafting laws on freedom of assembly with regard to the regulation of public meetings, including the requirement of advance notice of demonstrations in public places:
“29. Establishing a regime of prior notification of peaceful assemblies does not necessarily extend to an infringement of the right. In fact, in several European countries such regimes do exist. The need for advance notice generally arises in respect of certain meetings or assemblies – for instance, when a procession is planned to take place on the highway, or a static assembly is planned to take place on a public square – which require the police and other authorities to enable it to occur and not to use powers that they may validly have (for instance, of regulating traffic) to obstruct the event.”
43. The Venice Commission also emphasised that the regime of prior notification must not be such as to frustrate the intention of the organisers to hold a peaceful demonstration, and thus indirectly restrict their rights.
VIOLATED_ARTICLES: 11
6
7
VIOLATED_PARAGRAPHS: 11-1
6-1
6-3
7-1
VIOLATED_BULLETPOINTS: 6-3-b
6-3-c
6-3-d
